Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-20 are presently allowed.
The following is an examiner's statement of reasons for allowance: 
	The closest cited art of record, Yim (KR 101600266) discloses a metal structure including a groove is formed on a surface of the metal structure and at least one side having an inclined surface of a predetermined angle; and an antenna disposed at a bottom of the groove. However, Yim fails to specifically teach the inclined surface of the metal structure has a pattern based on a wavelength of a beam emitted through the beamforming antenna as defined in independent claims 1, 9, 15 and 18. 
	Claims 2-8, 10-14, 16-17 and 19-20 are allowed for depending on claims 1, 9, 15 and 18 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."					
						Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trinh Vo Dinh whose telephone number is (571) 272-1821 and email address is trinh.dinh@uspto.gov. The examiner can normally be reached on Flex 9am-7pm ET Monday & Thursday & Friday.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
January 8, 2022

/TRINH V DINH/for Trinh V Dinh, Patent Examiner of Art Unit 2845